Citation Nr: 1133818	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gingivitis with residual dental disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for gingivitis with residual dental disabilities.  The Board remanded this claim for further development in April 2008 and March 2009.  The Veteran testified before the Board in August 2008.  


FINDING OF FACT

Resolving reasonable doubt in her favor, the Veteran had a restorable cary in tooth number 27 that manifested and was filled after 180 days of active service.  Her tooth number 29 was extracted after 180 days of active service.  


CONCLUSION OF LAW

The Veteran has a dental disability of teeth 27 and 29 that was incurred in or aggravated by active service, but does not have gingivitis or any dental disability of teeth 2-15, 18-26, 28, or 30-31 that was incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's dental disability, however, is not a condition subject to presumptive service connection.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by 38 C.F.R. § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment, if they are manifested after 180 days of service, in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2010). 

In determining service connection, the rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2010).  The condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c) (2010).  

The following principles apply to specific dental conditions noted at entry and treated during service: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  

(6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

38 C.F.R. § 3.381(d) (2010). 

The following will not be considered service-connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of those teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e) (2010).  

As an initial matter, the Board notes that the Veteran has already been denied service connection for a third molar disability (teeth numbers 1, 16, 17, and 32).  Therefore, the following analysis will only apply to the Veteran's teeth other than numbers 1, 16, 17, and 32.  

Additionally, information received from the National Personnel Records Center (NPRC) suggests that the Veteran's dental treatment records from service are unavailable.  When a Veteran's records are unavailable, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter dated in April 2006, the RO asked the Veteran to submit any copies of military service medical records that she might have.  Moreover, the RO made another attempt in December 2007 to obtain the Veteran's dental treatment records but received a response from the NPRC that no other service treatment records were on file for the Veteran other than those already provided.  Therefore, the Board must rely on the best available evidence in determining the Veteran's claim.  The best available medical evidence regarding the Veteran's dental condition during service is the September 1974 separation examination.  

In this case, there is no evidence to show that the Veteran had any dental conditions noted on entrance examination in February 1973.  Accordingly, there is no evidence that a dental disability existed either before or at the time she entered into service.  The Veteran is therefore entitled to a presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider if the presumption of soundness is rebutted by clear and unmistakable evidence.  The Board finds that the presumption of soundness has not been rebutted in this case.  There is no evidence that shows that the Veteran had missing or carious teeth before or at the time of enlistment into active service.  Therefore, the Veteran is presumed to have been sound upon entry into service.

Having established that the Veteran is entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran developed restorable caries or had teeth extracted during active service.  At a February 1973 enlistment examination, the Veteran's teeth were all noted to be normal.  On separation examination in September 1974, it was noted that her tooth number 30 was missing and that her tooth number 27 was restorable.  

In August 2008, the Veteran testified before the Board at a travel board hearing.  She testified that two of her teeth had been extracted during service.  She also reported that her commanding officer at her dental school had put bridges on her teeth.  She stated that the bridges had fractured since separation from service, and that had caused fractures in the teeth that had been supporting the bridges.  She presented visual evidence of missing and fractured teeth.  

On VA examination in June 2009, the Veteran reported that at her dental examination during boot camp, her teeth numbers 20 and 29 were recommended for extraction despite being asymptomatic.  She stated that she allowed the teeth to be extracted so that she could graduate from boot camp.  She maintained that when she worked as a dental technician following boot camp, her commanding officer who was a dentist told her that the teeth should not have been extracted.  She indicated that dental officer performed dental work to replace her extracted teeth but that she was not sure if there was documentation of this work.  The Veteran complained that after service, multiple dental issues arose in her mandibular arch that cascaded to her current condition.  She believed that the loss of teeth numbers 20 and 29 in service were starting points for much of her dental issues.  Examination revealed no loss of motion of the masticatory system, limitation of inter-incisal range of motion, or bone loss of the mandible, maxilla, or hard palate.  An x-ray showed that tooth number 27 had chronic apical periodontist, the left condyle was slightly flattened, and tooth number 18 was nonrestorable.  There were no intraoral soft tissue masses, lesions, or swellings that were visualized or palpated.  An open contact existed between teeth numbers 14 and 15, and tooth number 15 was supererupted.  There was no perioral scarring or deformity, speech issue, or tooth mobility.  The Veteran was noted to have fair oral hygiene, and she made no temporomandibular joint disorder-related complaints.  Palpation of the joints revealed no popping, clicking, or crepitus, and there was no open or closed locking observed.  Ptyergoids were negative to palpation bilaterally.  The Veteran was diagnosed with missing teeth numbers 1, 16, 17, 19, 20, 29, and 32, and it was noted that teeth numbers 19, 20, and 29 could be replaced by a prosthesis.  The examiner also found that tooth number 18 was non-restorable and tooth number 28 was missing a restoration.  The examiner stated that the Veteran had compromised chewing function, namely in the lower left quadrant, that was due to missing teeth and nonfunctional/non-restorable tooth number 18.  

In an August 2009 addendum, the June 2009 VA examiner reviewed the Veteran's claims file a second time.  The examiner stated that although the Veteran's 1974 separation examination indicated that the Veteran was missing teeth numbers 1, 16, 17, 30, and 32, and that tooth number 27 had a restorable carious lesion, the June 2009 VA examination had shown that the Veteran retained tooth number 30.  The examiner also noted that the Veteran's tooth number 27 was present, had a DFL (distal facial lingual) amalgam restoration, and appeared to be chronically abscessed.  Based on the Veteran's documented dental conditions in September 1974, the examiner opined that it was not likely that any additional missing or fractured teeth were a result of the recorded dental conditions at that time despite the erroneous charting related to tooth number 30.  

To the extent that the Veteran is claiming service connection for gingivitis, service connection is not warranted for acute periodontal disease unless it developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  The available service medical records are negative for any complaints of or treatment for gingivitis.  On VA examination in June 2009, there was no evidence of gingivitis.  In this case, the competent medical evidence does not show that the Veteran had gingivitis that manifested after 180 days or more of active service.  The evidence of record also does not show that any post-service gingivitis is due to the Veteran's period of active service.  The Board finds that the evidence of record weighs against a finding of any nexus between military service and the Veteran's claimed gingivitis.  Thus, the Board finds that service connection for gingivitis is not warranted.   

The evidence indicates that the Veteran's tooth number 30 was mistakenly charted as being missing on separation examination.  Instead, it appears that the Veteran's tooth number 29 was missing, based on the fact that tooth was shown on June 2009 examination to be missing.  Therefore, the Board will presume that an error was made in the chart and treat tooth number 29 as being missing and tooth number 30 as being normal on separation examination.  

Regarding the Veteran's teeth numbers 2-15, 18-26, 28, and 30-31 which were noted to be normal on the entrance examination, service connection is only warranted if those teeth were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1) (2010).  Service medical records are negative for any complaints of or treatment for those teeth.  On separation examination in September 1974, the Veteran made no complaints relating to those teeth, and those teeth were found to have no abnormalities.  At a June 2009 post-service VA examination and August 2009 addendum, the Veteran's teeth numbers 19 and 20 were found to be missing.  Tooth number 18 was found to be non-restorable, and tooth number 28 was missing a restoration.  An open contact existed between teeth numbers 14 and 15, and tooth number 15 was supererupted.  However, the examiner found that it was not likely that those additional missing or fractured teeth were a result of the recorded dental conditions at the Veteran's time of separation from service despite the erroneous charting related to tooth number 30.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the June 2009 and August 2009 VA medical opinion concluding that the Veteran's additional post-service dental disabilities of teeth numbers 2-15, 18-26, 28, and 30-31 were not related to her period of active service is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and the claims file.  

The Board has considered the Veteran's assertions that her dental disability of teeth numbers 2-15, 18-26, 28, and 30-31 are related to her period of service.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency must also be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can testify to that which she is competent to observe, such as tooth pain, but she is not competent to relate any dental disability medically to her service.  Because the Veteran's military occupational specialty was dental assistant, she is competent to report that her teeth numbers 20 and 29 were extracted during service.  However, although the medical evidence of record tends to support the Veteran's assertion that her tooth number 29 was missing on separation examination, it does not support her assertion that tooth number 20 was extracted during service because it was still present on separation.  Therefore, despite the Veteran's contention, the Board finds that the weight of the evidence indicates that the Veteran's tooth number 20 was normal on separation.  

In this case, the probative medical evidence does not show that the Veteran's teeth numbers 2-15, 18-26, 28, or 30-31 were filled or extracted after 180 days or more of active service.  The competent medical evidence of record is against a finding that any post-service dental disability of teeth numbers 2-15, 18-26, 28, or 30-31 is due to the Veteran's period of active service.  The Board finds that the evidence of record weighs against a finding of any nexus between military service and the Veteran's dental disability of teeth numbers 2-15, 18-26, 28, and 30-31.  Thus, the Board finds that service connection for teeth numbers 2-15, 18-26, 28, and 30-31 is not warranted.   

Regarding the Veteran's teeth numbers 27 and 29, which were noted to be normal on the entrance examination but filled or extracted on separation examination, service connection is only warranted if these teeth were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1) (2010).  Where there is reasonable doubt regarding an issue and the evidence is in relative equipoise, the issue will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  The Veteran's dental treatment records from service are not of record.  Because the Veteran served on active duty for approximately 17 months, and because it is unclear when teeth numbers 27 and 29 became symptomatic, the Board finds that it is more likely that her teeth numbers 27 and 29 were filled or extracted in her last 11 months of service than in her first 180 days (approximately 6 months) of service.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's teeth numbers 27 and 29 were filled or extracted after 180 days or more of active service and are thus able to be considered for service connection.  On VA examination in June 2009 with August 2009 addendum, the Veteran's tooth number 29 was found to be missing, and her tooth number 27 appeared to be chronically abscessed and had a DFL amalgam restoration.  

Therefore, the Board concludes that the Veteran's missing tooth number 29 and chronically abscessed tooth number 27 were incurred during her period of active service because the Veteran's teeth numbers 27 and 29 were filled or extracted after 180 days or more of active service.  The Board finds that service connection for a dental disability of teeth 27 and 29, for the purpose of outpatient dental treatment only, is warranted.  

Resolving all doubt in favor of the Veteran, the Board concludes that the dental disabilities of teeth 27 and 29 were incurred during active service.  Therefore, service connection for a dental disability for the purpose of outpatient dental treatment must be granted.  However, the Board finds that the preponderance of the evidence is against a finding that any gingivitis or disability of teeth 2-15, 18-26, 28, and 30-31 were incurred in or aggravated by service and the claim for service connection for that disease and service connection for those teeth must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006; a rating decision in July 2006; and a statement of the case in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
 

ORDER

Service connection for a dental disability of teeth 27 and 29 is granted, for purposes of outpatient dental treatment only.  However, service connection for gingivitis and a dental disability of teeth 2-15, 18-26, 28, and 30-31 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


